DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chihara (US 2008/0309464 A1) in view of Kim (US 2020/0059320 A1) and further in view of Do et al. (US 2018/0084517 A1).
Consider claim 1, Chihara teaches a device-registration-operation assisting apparatus in a device management system that includes a plurality of devices installed in a building and a management device connected to the devices via a network, , the device-registration- operation assisting apparatus being configured to assist in a registration operation for registering each of the plurality of devices to the device management system, the device-registration-operation assisting apparatus (abstract and Fig. 1) comprising: 
an emitter configured to emit an electromagnetic wave, the emitter being integrated into or positioned near one device of the plurality of devices (Fig. 5, step s5 and paragraph 59, ID origination device 100 sends out a signal); and 
a mobile terminal, the mobile terminal including a receiving unit configured to receive the electromagnetic wave (Fig. 5, ID acquiring unit 210 and paragraph 59),
a display configured to display device information of the one device (Fig. 5, step s8 and paragraph 59, the received ID information is displayed), and 
an input unit configured to receive an input of registration information in order to perform the registration operation with respect to the one device (Fig. 5, step s9 and paragraph 61, worker inputs installation information), 
a controller that controls the display, the controller being configured to either not display the device information of the one device or change the display of the device information of the one device after the registration operation of the one device has been completed (paragraph 61, a confirmation screen is displayed when input from the worker is received).
Chihara does not teach the emitter being configured to stop emission of the electromagnetic wave after the receiving unit receives the electromagnetic wave.
Kim further teaches the emission unit being configured to stop emission of the electromagnetic wave after the receiving unit receives the electromagnetic wave (paragraph 124, end repetitive transmission upon an acknowledgement is received).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include above teachings for the purposes of reducing power consumption and resource uses.

The combination above do not teach display both a list of the plurality of devices including the one device and a map of an inside of the building simultaneously.
Do further teaches display both a list of the plurality of devices including the one device and a map of an inside of the building simultaneously (Fig. 2 and 8 and paragraph 65, the devices are displayed with a map simultaneously for registration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include above teachings for the purposes of providing the user convenience of registration a device.

Consider claim 7, Kim further teaches the emitter is configured to stop emission of the electromagnetic wave after the receiver receives the electromagnetic wave (paragraph 124, end repetitive transmission upon an acknowledgement is received).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include above teachings for the purposes of reducing power consumption and resource uses.

Consider claim 8, Chihara also teaches the input unit includes at least one of a keyboard, a touch panel, or an audio input device (paragraph 60, touch panel).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        4/11/22